Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 5, and 8-9 are cancelled.  Claims 11-18 are new.  Claims 1-4, 6, 7, and 10-18 are pending and under examination.   

Priority
The instant application is a national stage entry of PCT/JP2018/026414 filed on 7/6/2018, which claims priority from JP2017-132806 filed on 7/6/2017.  

Information Disclosure Statement
	The information disclosure statement filed on 3/27/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan US 2013/0136697 as evidenced by Matsuura et al (Proceedings of the National Academy of Sciences of the United States of America, September 2018, volume 115, pages 10511-10516).
	Kannan teaches an injectable hydrogel composition with dendrimers (claims 1 and 2 of Kannan, also see table 1, samples 1 and 2).  A dendron is dendrimer structure.  Kannan teaches a dendrimer with serine (paragraph 63, also paragraph 75).  Kannan teaches PAMAM having end groups/terminal groups of amine, carboxylic acid or hydroxyl (claim 3 of Kannan).  Kannan teaches quinolone drugs encapsulated in PAMAM dendrimers (paragraph 55).  Paragraph 76 provides for G4-PAMAM-Ser-(OH)—NHBoc dendrimer.  Kannan teaches hydrogels can be further explored for encapsulation of drug or covalent linkage of drugs (paragraph 97).  Schemes 1 and 2 provide for serine (figures 2 and 3 and schemes 1 and 2).  Kannan appears to show about 100% of the terminal groups having the amino acid group (figure 1).   Kannan teaches drugs and/or imaging agents attached to the dendrimer.  PAMAM is polyamidoamine dendrimers (paragraph 34).  Kannan teaches SPDP (paragraph 109 and paragraph 125).  Polylysine is also noted as a dendrimer (paragraph 55).  Kannan teaches Synthesis of G3.5-PAMAM-CO—NH-Ser-OH (paragraph 63).  Kannan teaches drugs that are antibiotics (anti-infectives) and anti-inflammatory agents (claim 14 of Kannan and paragraph 8).  Matsuura evidences that serine-PAMAM dendrimer is shown to target the kidney (abstract and discussion of Matsuura).  Matsuura teaches a method of making the dendrimers (Materials and Methods of Matsuura) that is similar to the method to make serine-PAMAM dendrimer of Kannan (paragraph 58 of 
	Antibiotics and anti-inflammatories are drugs that can be used to treat infections and inflammation of the kidney (renal diseases).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshita et al (Journal of Flow Injection Analysis, 2008, volume 25, pages 73-76).  
	Oshita teaches cross-linked chitosan resins with a serine moiety (abstract and figure 1).  As chitosan is a linear polysaccharide having a serine moiety at one end will provide a molecule where 50% of the terminal groups have a serine moiety.  Thus, it is known that polysaccharides like chitosan can be bound with serine groups at the terminal ends.  

Conclusion
	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613